Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claims 1, 3, 4, 6, 7, 9, 11, 13, 14, 15, 17, 19, and 20 have been amended. Claims 1, 3, 4, 6, 7, 9, 11, 13, 14, 15, 17, 19, and 20 are currently pending and have been examined.

Under 37 C.F.R. 1.121 the text of any deleted matter must be shown either by strike-through or use of double brackets placed before and after the deleted text. Examiner notes that the amended claims are replete with limitations which have been deleted from the previous claims but are not struck though, as well as claim limitations appearing as struck through which were not present in the previous claim se. While the current amendments have been entered for consideration, all further amendments to the claims must comply with the requirements set forth in 37 C.F.R. 1.121. Future such issues will accordingly result in a notice of non-compliance.

Response to Arguments
A.	Applicant's arguments regarding the rejection of claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues starting on page 22 of the response that claims 1, 9, and 15 do not recite limitations that fall within the scope of an abstract idea because they recite steps including “transmitting data between hardware devices (“retrieving” and “transmitting” steps), which do not fall into any category of abstract idea” and “diagnosing, by the one or more processors using Hadoop clusters, a most probable disorder of the patient as a function of the symptom data, which cannot be performed practically in the human mind.” Examiner respectfully disagrees.
Applicant asserts that Example 41 of the provided Subject Matter Eligibility Examples: Abstract Idea does not identify a transmitting step as part of the abstract idea, and identifies the transmitting step “as an additional element that contributes to integrating the abstract idea of a mathematical formula into a practical application.” However, as Applicant notes, Example 41 addresses a claim reciting an abstract idea in the form of a mathematical formula. The transmitting step in that claim was not identified as part of the abstract idea in that example because transmitting data was not construed as falling within the scope of a mathematical formula. However, the present claims are not asserted as reciting a mathematical formula, and Example 41 does not establish that a transmission of information cannot fall within the scope of any form of abstract idea.
Applicant further argues that Example 42 states that a “transmitting” step is an additional element that contributes to integrating the abstract idea of organizing human activity into a practical application and thus is not an abstract idea. Examiner respectfully disagrees.  Example 42 does not state that a transmission of data cannot fall within the scope of a method of allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people.” This construction clearly incorporates the transmission of data to users. Likewise, Claim 2 of Example 42 recites a step of “providing access, by a content server, to users so that any one of the users can update the information about the patient’s condition in the collection of medical records” and both includes this step in its characterization of the abstract idea and holds that the claim is not integrated into a practical application. 
Applicant further argues that the step of “diagnosing” “is not an abstract idea of organizing human activity” on the basis that the claimed diagnosing step cannot be performed within the human mind. As an initial matter, Examiner notes that Applicant themselves acknowledge that the step of diagnosing the patient is not characterized as being performed in the human mind. The use of a Hadoop cluster is also not asserted as falling within the scope of the abstract idea, and is characterized as an additional element addressed in Step 2A Prong 2 and Step 2B. Furthermore, Applicant’s argument relying on the Hedlund reference invokes subject matter and functions not recited or incorporated into the disclosure of the present application. Claims 1, 9, and 15 only broadly recite that Hadoop clusters are ''used" in the diagnosing without any further recitation of specific functions actually performed by the Hadoop clusters during that process. The only description of Hadoop clusters within the disclosure is in paragraph 32 of the specification as originally filed, which merely states that "[i]n some cases, the analytics module 109 may take advantage of Hadoop clusters and NoSQL systems as a staging area for the data before the data is loaded into a data warehouse or central repository 118, 131 for analysis." of the claim limitations as a whole, and the specific structures and functions argued by Applicant have no nexus with either the claims or the disclosure of the present application. 
Applicant lastly argues that “the diagnosing step abstract idea [sic] is a central element pertaining to the purpose of the claim. Applicant asserts that in claims 1, 8 and 15, the "retrieving" and "transmitting'' steps transform the "diagnosing" step into a practical application that enables the purpose of the claim to actually be implemented, and thus realized, in practice.” Examiner respectfully disagrees. The recited retrieving and transmitting steps both fall within the abstract idea except for the computing elements such as the processors, computer server, and patient computing device, which Applicant does not separately address. Furthermore, whether a limitation could be characterized as “enabl[ing] the purpose of the claim to actually be implemented” is not, on its own, grounds for establishing that a claim is integrated into a practical application. 
The rejection of claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 under 35 U.S.C. 101 is maintained accordingly.

B.	Applicant's arguments with respect to the rejection of claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 under 35 USC 103 have been fully considered but are found not persuasive in part and moot in part as explained below.
Applicant’s argument that Haider does not disclose the use of Hadoop clusters in diagnosing a most probable disorder of the patient is moot because Haider is not relied upon to teach the argued limitation.
of the certain diseases outputted is the most probable disease.” Specifically, claims 1, 9, and 15 do not recite outputting or determining more than one disease and then determining which of the set of outputted diseases is most probable. Rather, claims 1, 9, and 15 only recite “diagnosing… a most probable disorder of a patient as a function of symptom data of the patient…” (emphasis added). Furthermore, it is not clear to Examiner how Applicant’s argument establishes that Examiner’s interpretation of paragraphs 25 and 27 is incompatible with the cited subsequent limitation.
Paragraphs 25 and 27 describe the system employing a prediction engine that processes patient data such as symptoms and known patient parameters to perform a risk assessment and automatically recognize patterns indicative of various diseases. Examiner maintains that the broadest reasonable interpretation of a system diagnosing a "most probable disorder" encompasses the system recognizing that one or more disorders are indicated by a pattern and 
Applicant does not provide further arguments with respect to the remaining claims.
The rejection of claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 under 35 USC 103 is maintained.

Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment filed 12/14/2020. 

Claims 1, 6, 13, 15, and 19 are objected to because of the following informalities:  
Claims 1 and 15 recite “each healthcare’s availability” in line 33 and line 35 respectively, which Examiner believes to contain a typographical error. 
Claims 6, 13, and 19 recite “the patient’s computer device” in line 5, while claims 1, 9, and 15 each recite “the patient’s computing device.” Examiner requests that Applicant maintain consistent terminology when referring to the same element within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3, 4, 6, and 7 are drawn to a method, claims 9, 11, 13, and 14 are drawn to a computer system, and claims 15, 17, 19, and 20 are drawn to a computer program product, each of which is within the four statutory categories (i.e. a process, a system, and a manufacture). Claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of diagnosing, a most probable disorder of a patient as a function of symptom data of the patient, said diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data, said symptom data having been previously received, said symptom data comprising physiological symptoms of the patient; retrieving from each healthcare provider of a plurality of healthcare providers accessible to the patient, (i) an insurance cost schedule for each healthcare provider for treating the patient’s most probable disorder and (ii) an availability schedule from each healthcare provider disclosing each healthcare’s availability for treating the patient’s most probable disorder; and transmitting to the patient, a message comprising the retrieved insurance cost schedule and availability schedule of each healthcare provider for treating the patient’s most probable disorder.
These steps amount to an abstract idea in the form of a certain method of organizing human activity in the form of both managing personal behavior or relationships or interactions between people, and a commercial interaction. Fundamentally the process is that of providing a user with an estimated cost of treatment based on the user’s probable medical condition and an 

Independent claims 9 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception Using Computers or Machines to Perform Existing Processes. MPEP 2106.05(f) 
Claims 1, 9, and 15 additionally recite one or more processors recited as performing the diagnosing, retrieving, and transmitting steps. Claim 1, 9, and 15 also recite a plurality of diagnostic devices as having previously measured and provided the symptom data, Hadoop clusters as used in the diagnosing of the most probable disorder, computer servers as providing the insurance cost schedule and availability schedule, and a patient’s computing device as receiving the message comprising the insurance cost schedule and availability schedule.
Claim 9 further recites a computer readable storage device which performs the function of containing program code executable by the processor to perform the method steps. 
Claim 15 further recites one or more computer readable hardware storage devices which perform the function of containing program code executable by the processor to perform the method steps.

Paragraph 32 provides the only description of Hadoop clusters in the disclosure, and only states that “the analytics module 109 may take advantage of Hadoop clusters…as a staging area for the data before the data is loaded into a data warehouse or central repository 118, 131 for analysis.” Given that the claims only broadly recite the Hadoop clusters as “used” in the diagnosing step and the specification only describes the Hadoop clusters broadly as used to stage the data prior to analysis, the Hadoop clusters are given their broadest reasonable interpretation within the context of the claims and disclosure as a computer storage device.
Paragraphs 35 and 38 describe a healthcare provider server as providing a cost schedule and scheduling data for the healthcare provider, but do not provide any description of structure beyond the term “server.” The healthcare provider servers are therefore given their broadest reasonable interpretation as generic computing devices. 
Paragraph 25 describes the patient entering information and receiving messages such as cost schedules from the system via a client computing device, which is described as “a piece of computing hardware or software that may access a service made available by a server.” The client computing device, i.e. the patient computing device, is given its broadest reasonable interpretation as a generic computing device.

The recitation of the processor, computer readable storage device, computer readable hardware storage device, diagnostic devices, Hadoop clusters, servers, and patient computing device only constitutes a mere instruction to implement the judicial exception using each respective device as a tool to implement respective steps within the judicial exception and does not integrate the abstract idea into a practical application. For example, the processor is recited only in general terms as a tool to execute data processing and manipulation steps within the judicial exception, the servers are only recited in general terms as providing cost and schedule information, and the Hadoop clusters are only recited broadly as “used” in the diagnosis of the most probable disorder.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 9, and 15 only recite the processor, computer readable storage device, computer readable hardware storage device, diagnostic devices, Hadoop clusters, servers, and patient computing device as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)



Depending Claims
Claim 3 recites wherein diagnosing comprises identifying patterns in the symptom data and identifying the most probable disorder to treat the patient based on how the patterns in the symptom data relate to known disorders. These limitations fall within the scope of the abstract as set out above.

Claims 4, 11, and 17 recite wherein diagnosing the disorder comprises comparing the symptom data with stored symptoms of known disorders, and wherein a repository comprises the stored symptoms. These limitations fall within the scope of the abstract as set out above.
Claims 4, 11, and 17 further recite a knowledge database as storing the symptoms of known disorders. 
Paragraphs 33 and 54 of the specification describe a “knowledge base” as storing symptoms of known diseases, but does not describe the structure of the knowledge base or functions beyond having symptoms of known diseases and making those symptoms accessible for reference. The knowledge database is therefore given its broadest reasonable interpretation as a generic storage device. The use of a generic computer storage device to store data such as symptoms of known diseases only amounts to mere instructions to implement the abstract idea using computer elements as tools. The recited knowledge database therefore does not integrate 

Claims 6, 13, and 19 recite receiving patient input identifying a selection of a healthcare provider appearing in the transmitted message, and scheduling, treatment of the most probable disorder with the selected healthcare provider. These limitations fall within the scope of the abstract as set out above.
Claims 6 and 13 additionally recite the one or more processors and the patient’s computing device as receiving the patient input and scheduling treatment.
As addressed above, paragraphs 20 and 59 of the specification as originally filed describe the processor used to execute the method steps broadly as a CPU within a computing device, and paragraph 25 describes the patient entering information and receiving messages such as cost schedules from the system via a client computing device, which is described as “a piece of computing hardware or software that may access a service made available by a server.” The client computing device, i.e. the patient computing device, is given its broadest reasonable interpretation as a generic computing device.
The recitation of the processor and patient computing device only constitutes a mere instruction to implement the judicial exception using each respective device as a tool to implement respective steps within the judicial exception and does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 

Claims 7, 14, and 20 recite wherein the step of diagnosing provides a second diagnosis of the disorder that is a next most probable disorder as a function of the symptom data. These limitations fall within the scope of the abstract as set out above.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation.

Claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
	Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1, 3, 4, 6, 7, 15, 17, 19, and 20 under 35 USC 112(b) is withdrawn based on the amendment filed 12/14/2020.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 15 are indefinite because Examiner is unable to determine the metes and bounds of the claims based on the recitation of “said diagnosing comprising uncovering 
Claims 3, 4, 6, 7, 11, 13, 14, 17, 19, and 20 inherit the deficiencies of claims 1, 9, and 15 through dependency and are likewise rejected.

Claim 9 recites the limitation "the retrieved insurance cost schedule and availability schedule of each healthcare provider" in lines 39 and 40.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a retrieved insurance cost schedule and availability schedule.
Claims 11, 13, and 14 inherit the deficiencies of claim 9 through dependency and are likewise rejected.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US Patent Application Publication 2017/0270253) in view of McNair et al (US 10,483,003), Belcher et al (US Patent Application Publication 2015/0254429), and Gowdy et al (US Patent Application Publication 2014/0088986).

With respect to claim 1, Haider discloses the claimed method for estimating health care costs of a patient comprising:
diagnosing, by the one or more processors, a most probable disorder of a patient as a function of symptom data of the patient, said diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data, said symptom data having been previously received from a plurality of diagnostic devices that measured the symptom data of the patient, said symptom data comprising physiological symptoms of the patient ([21] states that the system can receive input from connected devices to measure heart rate, blood pressure, temperature, hemoglobin saturation, and blood glucose; Figures 2B and 2C, and [19]-[21] describe collecting symptom data including the physiological data from the patient using a mobile device [24]-[27] describe training predictive models for possible medical concerns, and analyzing the symptom data using the predictive models to automatically recognize patterns of potential diseases based on the patient information, i.e. diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data);

retrieving from a computer server, by the one or more processors for each healthcare provider of a plurality of healthcare providers accessible to the patient, (i) insurance information and cost information for each healthcare provider for treating the patient’s most probable disorder ([26]-[28] describe retrieving the fees, method of payment, and insurances accepted for a set of healthcare providers; [26], [28], [31], and [32] describe determining a cost to treat the patient for each of the healthcare providers) and (ii) an availability schedule from each healthcare provider disclosing each healthcare’s availability for treating the patient’s most probable disorder ([8], [26], [31], and [32] describe retrieving expected or actual availability of the providers);

transmitting by the one or more processors to the patient’s computing device, a message comprising the retrieved cost information and availability schedule of each healthcare provider for treating the patient’s most probable disorder ([8], [28], and [30]-[32] describe providing the estimated treatment cost to the patient; Figures 4C and 4D shows the cost of a provider being displayed when each of a plurality of providers is highlighted; Figures 4C and 4D, [8], [28], and [31]-[33] describe sending available healthcare provider appointment times to the user. Examiner notes that the broadest reasonable interpretation of a “message” constitutes any data sent or transmitted to the patient);

but does not expressly disclose:
diagnosing the most probable disorder of a patient using Hadoop clusters;
the insurance information and cost information including an insurance cost schedule
retrieving the insurance cost schedule and availability schedule from a computer server of each healthcare provider.

However, McNair teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to diagnose a patient using a Hadoop cluster (Column 8 line 60 – Column 9 line 2 describe an agent/solver as utilizing a Hadoop framework, while Column 47 lines 20-37, Column 48 lines 6-30, and Column 49 lines 1-15 describe using the solver agent to diagnose possible conditions in a patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Haider to diagnose the patient using a Hadoop cluster as taught by McNair since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haider already discloses diagnosing the patient based on received patient symptom data, and using a Hadoop cluster in that diagnostic process as taught by McNair would perform that same function in Haider, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Belcher further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to retrieve information, such as cost and schedule data, from a computer server of each healthcare provider (Figure 12, [31], [37], [45], [100], and [111] describe retrieving information from each healthcare provider system over a network, i.e. computer servers of each healthcare provider, where the information may include cost and schedule availability information).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Haider to retrieve information, such as cost and schedule data, from a computer server of each healthcare provider as taught by Belcher since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haider already discloses retrieving cost and availability information, and doing so by retrieving them from a computer server of each healthcare provider as taught by Belcher would perform that same function in Haider, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Gowdy teaches that it was old and well known in the art of treatment cost estimation before the effective filing date of the claimed invention to retrieve an insurance cost schedule for healthcare providers (Figures 9 and 10, [19], [20], [25], and [26] describe retrieving insurance fee schedules for providers and determining a patient cost for treatment by each provider based on the schedules).
Therefore it would have been obvious to one of ordinary skill in the art of treatment cost estimation before the effective filing date of the claimed invention to modify the system of Haider to retrieve an insurance cost schedule for the healthcare providers as taught by Gowdy to determine the price to be paid by a patient based on the particularities of their insurance plan (Gowdy [19], [20], and [24] describe using a patient’s insurance information to determine the particular amount they will owe for treatment).


With respect to claim 3, Haider/McNair/Belcher/Gowdy teach the method of claim 1. Haider further discloses: 
wherein said diagnosing comprises identifying patterns in the symptom data and identifying the most probable disorder to treat the patient based on how the patterns in the symptom data relate to known disorders ([24], [25], and [27] describe the predictive model performing an automated recognition for known potential diseases based on patterns and the patient information).

With respect to claim 4, Haider/McNair/Belcher/Gowdy teach the method of claim 3. Haider further discloses: 
wherein said diagnosing comprises comparing the symptom data with symptoms of known disorders stored in a knowledge database of the known disorders, and wherein a repository ([24]-[27] describe a predictive algorithm database storing the results of the models trained to identify potential diseases and the predictive models performing an automated recognition for known potential diseases based on the patterns and the data entered by the patient). 

With respect to claim 6, Haider/McNair/Belcher/Gowdy teach the method of claim 1. Haider further discloses wherein the method further comprises:
receiving, by the one or more processors from the patient’s computer device, patient input identifying the patient’s selection of a healthcare provider appearing in the transmitted message (Figures 4C and 4D, [28], [32], and [33] describe the user selecting one of the healthcare providers); and

scheduling, by the one or more processors, treatment of the most probable disorder with the selected healthcare provider (Figures 4D and 4E, [32], and [33] describe a user scheduling the appointment with a provider).

With respect to claim 15, Haider discloses the claimed computer program product comprising:
one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by one or more processors to implement a method ([17]-[21] describe the system utilizing a processor and memory storing program code), said method comprising:

diagnosing, by the one or more processors, a most probable disorder of a patient as a function of symptom data of the patient, said diagnosing comprising uncovering hidden ([21] states that the system can receive input from connected devices to measure heart rate, blood pressure, temperature, hemoglobin saturation, and blood glucose; Figures 2B and 2C, and [19]-[21] describe collecting symptom data including the physiological data from the patient using a mobile device [24]-[27] describe training predictive models for possible medical concerns, and analyzing the symptom data using the predictive models to automatically recognize patterns of potential diseases based on the patient information, i.e. diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data);

retrieving from a computer server, by the one or more processors for each healthcare provider of a plurality of healthcare providers accessible to the patient, (i), insurance information for each healthcare provider for treating the patient’s most probable disorder ([26]-[28] describe retrieving the fees, method of payment, and insurances accepted for a set of healthcare providers; [26], [28], [31], and [32] describe determining a cost to treat the patient for each of the healthcare providers)  and (ii) and availability schedule from each healthcare provider disclosing each healthcare’s availability for treating the patient’s most probable disorder ([8], [26], [31], and [32] describe retrieving expected or actual availability of the providers); and


transmitting by the one or more processors to the patient’s computing device, a message comprising the retrieved cost information and availability schedule of each healthcare ([8], [28], and [30]-[32] describe providing the estimated treatment cost to the patient; Figures 4C and 4D shows the cost of a provider being displayed when each of a plurality of providers is highlighted; Figures 4C and 4D, [8], [28], and [31]-[33] describe sending available healthcare provider appointment times to the user. Examiner notes that the broadest reasonable interpretation of a “message” constitutes any data sent or transmitted to the patient);

transmitting by the one or more processors to the patient’s computing device, the retrieved cost information for treating the patient’s most probable disorder and the retrieved availability schedule for treating the patient’s most probable disorder ([8], [28], and [30]-[32] describe providing the estimated treatment cost to the patient; Figures 4C and 4D shows the cost of a provider being displayed when each of a plurality of providers is highlighted; Figures 4C and 4D, [8], [28], and [31]-[33] describe sending available healthcare provider appointment times to the user. Examiner notes that the broadest reasonable interpretation of a “message” constitutes any data sent or transmitted to the patient);

but does not expressly disclose:
diagnosing the most probable disorder of a patient using Hadoop clusters;
the insurance information and cost information including an insurance cost schedule
retrieving the insurance cost schedule and availability schedule from a computer server of each healthcare provider.

(Column 8 line 60 – Column 9 line 2 describe an agent/solver as utilizing a Hadoop framework, while Column 47 lines 20-37, Column 48 lines 6-30, and Column 49 lines 1-15 describe using the solver agent to diagnose possible conditions in a patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Haider to diagnose the patient using a Hadoop cluster as taught by McNair since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haider already discloses diagnosing the patient based on received patient symptom data, and using a Hadoop cluster in that diagnostic process as taught by McNair would perform that same function in Haider, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Belcher further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to retrieve information, such as cost and schedule data, from a computer server of each healthcare provider (Figure 12, [31], [37], [45], [100], and [111] describe retrieving information from each healthcare provider system over a network, i.e. computer servers of each healthcare provider, where the information may include cost and schedule availability information).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of 

Gowdy teaches that it was old and well known in the art of treatment cost estimation before the effective filing date of the claimed invention to retrieve an insurance cost schedule for healthcare providers (Figures 9 and 10, [19], [20], [25], and [26] describe retrieving insurance fee schedules for providers and determining a patient cost for treatment by each provider based on the schedules).
Therefore it would have been obvious to one of ordinary skill in the art of treatment cost estimation before the effective filing date of the claimed invention to modify the system of Haider to retrieve an insurance cost schedule for the healthcare providers as taught by Gowdy to determine the price to be paid by a patient based on the particularities of their insurance plan (Gowdy [19], [20], and [24] describe using a patient’s insurance information to determine the particular amount they will owe for treatment).
It would have been further obvious to one of ordinary skill in the art of treatment cost estimation before the effective filing date of the claimed invention to modify the system of Haider to retrieve an insurance cost schedule for the healthcare providers and calculate a cost for treating a disorder based on the insurance cost schedule as taught by Gowdy since the claimed invention is only a combination of these old and well known elements which would 

Claim 17 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 19 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out above with respect to claim 6.	

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US Patent Application Publication 2017/0270253) in view of McNair et al (US 10,483,003), Belcher et al (US Patent Application Publication 2015/0254429), and Gowdy et al (US Patent Application Publication 2014/0088986) as applied to claims 1 and 15 above, and further in view of Bagchi et al (US Patent Application Publication 2012/0078062).

With respect to claim 7, Haider/McNair/Belcher/Gowdy teach the method of claim 1. Haider does not expressly disclose wherein said diagnosing provides a second diagnosis of the disorder that is a next most probable disorder as a function of the symptom data.
However, Bagchi teaches that it was old and well known in the art of diagnostics before the effective filing date of the claimed invention to provide a second diagnosis of a disorder that  (Figures 6 and 7, [15], [49], and [75] describe providing confidence score ranking a plurality of diagnoses in order of likelihood).
Therefore it would have been obvious to one of ordinary skill in the art of diagnostics before the effective filing date of the claimed invention to modify the combination of Haider, McNair, Belcher, and Gowdy to provide a second diagnosis of the disorder that is a next most probable disorder as a function of the symptom data as taught by Bagchi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Haider, McNair, Belcher, and Gowdy already teach providing a most probable diagnosis, and further providing a next most disorder as taught by Bagchi would perform that same function in Haider, McNair, Belcher, and Gowdy, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 14 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 20 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US Patent Application Publication 2017/0270253) in view of McNair et al (US 10,483,003) and Gowdy et al (US Patent Application Publication 2014/0088986).

With respect to claim 9, Haider disclose the claimed computer system, comprising:
one or more processors ([17] and [19] describe the system performing functions using a processor) and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more computer readable storage devices contain program code executable by the one or more processors to implement a method ([17]-[21] describe a mobile device and application using the processor and memory), said method comprising:

diagnosing, by the one or more processors, a most probable disorder of a patient as a function of symptom data of the patient, said diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data, said symptom data having been previously received from a plurality of diagnostic devices that measured the symptom data of the patient, said symptom data comprising physiological symptoms of the patient ([21] states that the system can receive input from connected devices to measure heart rate, blood pressure, temperature, hemoglobin saturation, and blood glucose; Figures 2B and 2C, and [19]-[21] describe collecting symptom data including the physiological data from the patient using a mobile device [24]-[27] describe training predictive models for possible medical concerns, and analyzing the symptom data using the predictive models to automatically recognize patterns of potential diseases based on the patient information, i.e. diagnosing comprising uncovering hidden patterns and unknown correlations within the symptom data);

transmitting by the one or more processors to the patient’s computing device, a message comprising the retrieved cost schedule and availability schedule of each healthcare ([8], [28], and [30]-[32] describe providing the estimated treatment cost to the patient; Figures 4C and 4D shows the cost of a provider being displayed when each of a plurality of providers is highlighted; Figures 4C and 4D, [8], [28], and [31]-[33] describe sending available healthcare provider appointment times to the user. Examiner notes that the broadest reasonable interpretation of a “message” constitutes any data sent or transmitted to the patient);

transmitting by the one or more processors to the patient’s computing device, the retrieved cost schedule for treating the patient’s most probable disorder and the retrieved availability schedule for treating the patient’s most probable disorder ([8], [28], and [30]-[32] describe providing the estimated treatment cost to the patient; Figures 4C and 4D shows the cost of a provider being displayed when each of a plurality of providers is highlighted; Figures 4C and 4D, [8], [28], and [31]-[33] describe sending available healthcare provider appointment times to the user. Examiner notes that the broadest reasonable interpretation of a “message” constitutes any data sent or transmitted to the patient);

but does not expressly disclose:
diagnosing the most probable disorder of a patient using Hadoop clusters;
the insurance information and cost information including an insurance cost schedule.

However, McNair teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to diagnose a patient using a Hadoop cluster (Column 8 line 60 – Column 9 line 2 describe an agent/solver as utilizing a Hadoop framework, while Column 47 lines 20-37, Column 48 lines 6-30, and Column 49 lines 1-15 describe using the solver agent to diagnose possible conditions in a patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Haider to diagnose the patient using a Hadoop cluster as taught by McNair since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haider already discloses diagnosing the patient based on received patient symptom data, and using a Hadoop cluster in that diagnostic process as taught by McNair would perform that same function in Haider, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Gowdy teaches that it was old and well known in the art of treatment cost estimation before the effective filing date of the claimed invention to retrieve an insurance cost schedule for healthcare providers (Figures 9 and 10, [19], [20], [25], and [26] describe retrieving insurance fee schedules for providers and determining a patient cost for treatment by each provider based on the schedules).
Therefore it would have been obvious to one of ordinary skill in the art of treatment cost estimation before the effective filing date of the claimed invention to modify the system of Haider to retrieve an insurance cost schedule for the healthcare providers and calculate a cost for treating a disorder based on the insurance cost schedule as taught by Gowdy to determine the price to be paid by a patient based on the particularities of their insurance plan (Gowdy [19], [20], and [24] describe using a patient’s insurance information to determine the particular amount they will owe for treatment).
It would have been further obvious to one of ordinary skill in the art of treatment cost estimation before the effective filing date of the claimed invention to modify the system of Haider to retrieve an insurance cost schedule for the healthcare providers and calculate a cost for treating a disorder based on the insurance cost schedule as taught by Gowdy since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haider already discloses retrieving information about fees and insurances accepted by providers as well as calculating a cost for treating a disorder, and retrieving an insurance cost schedule to calculate the actual cost as taught by Gowdy would perform that same function in Haider, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 11 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 13 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haider (US Patent Application Publication 2017/0270253) in view of McNair et al (US 10,483,003) and Gowdy et al (US Patent Application Publication 2014/0088986) as applied to claim 9 above, and further in view of Bagchi et al (US Patent Application Publication 2012/0078062).

claim 14, Haider/McNair/Gowdy teach the system of claim 9. Haider does not expressly disclose wherein said diagnosing provides a second diagnosis of the disorder that is a next most probable disorder as a function of the symptom data.
However, Bagchi teaches that it was old and well known in the art of diagnostics before the effective filing date of the claimed invention to provide a second diagnosis of a disorder that is a next most probable disorder as a function of symptom data (Figures 6 and 7, [15], [49], and [75] describe providing confidence score ranking a plurality of diagnoses in order of likelihood).
Therefore it would have been obvious to one of ordinary skill in the art of diagnostics before the effective filing date of the claimed invention to modify the combination of Haider, McNair, and Gowdy to provide a second diagnosis of the disorder that is a next most probable disorder as a function of the symptom data as taught by Bagchi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Haider, McNair, and Gowdy already teach providing a most probable diagnosis, and further providing a next most disorder as taught by Bagchi would perform that same function in Haider, McNair, and Gowdy, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schlosser et al (US Patent Application Publication 2015/0339602)
Roychowdhury et (US Patent Application Publication 2015/0019235)
Hudson et al (US Patent Application Publication 2010/0145723)
Bitran et al (US Patent Application Publication 2017/0039344)
Ghanbari et al (US Patent Application Publication 2014/0122109)
Norris et al (US Patent Application Publication 2015/0073943)
Yao (US Patent Application Publication 2015/0088541)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626